Citation Nr: 1507226	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for chest pain, to include as secondary to service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an increased evaluation for duodenitis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for major depression, currently evaluated as 70 percent disabling.

7.  Entitlement to an increased evaluation for residuals of muscle strain (previously evaluated as low back pain), currently evaluated as 20 percent disabling.

8.  Entitlement to an initial compensable evaluation for right-sided inguinal hernia.  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1995.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During a November 2014 hearing before the undersigned Veterans Law Judge, the Veteran stated that he continued to receive regular VA medical treatment for the disabilities on appeal.

A review of the Veteran's VA claims file and eFolders reveals that the most recent VA medical record is dated November 28, 2011.  Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the hearing, the Veteran also testified that he received treatment for chest pain on March 18, 2013, at St. Francis Hospital in Memphis.  He was diagnosed with atrial fibrillation.  He also received relevant primary care treatment from C.W., a private family physician in Memphis. 

A review of the Veteran's VA claims file and eFolders reveals that they do not include records of the identified private medical treatment.  Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran also testified during the hearing that he suffered from symptoms of hypertension, chest pain, headaches and sinusitis during active duty.  He also observed that his hypertension, chest pain and headache symptoms were aggravated by service-connected disabilities.  He is competent to testify as to such observations.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His testimony raises the possibility that his sinusitis is related to service, and that his hypertension, chest pain and headaches are related to service or service-connected disability.  Thus, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  38 C.F.R. § 3.159(c)(4).

Also during the hearing, the Veteran testified that his service-connected right-sided inguinal hernia was getting worse and worse.  The most recent VA examination for this disability occurred in October 2010.  The Board observes that the Veteran has had no VA examination of his service-connected residuals of muscle strain, duodenitis and major depression since April 2011, April 2011 and May 2011, respectively.  

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected inguinal hernia, residuals of muscle strain, duodenitis and major depression on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA medical records dated after November 28, 2011.

2.  After obtaining any necessary authorization, obtain and associate with the record all medical records from St. Francis Hospital in Memphis related to March 2013 treatment for chest pain.

3.  After obtaining any necessary authorization, obtain and associate with the record all medical records from C.W., M.D., in Memphis.

4.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension  or chest pain that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension or disability manifested by chest pain is related to the Veteran's reported symptoms during active duty; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension or disability manifested by chest pain was caused or aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any headaches that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current headaches are related to the Veteran's reported symptoms during active duty; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current headaches were caused or aggravated by a service-connected disability.

A complete rationale for all opinions expressed must be provided.

6.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sinusitis that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sinusitis is related to the Veteran's reported symptoms during active duty.

A complete rationale for all opinions expressed must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected duodenitis.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the duodenitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

8.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected major depression.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the major depression.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

9.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected residuals of muscle strain of the back.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residuals of muscle strain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

10.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected right-sided inguinal hernia.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right-sided inguinal hernia.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

11.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




